Citation Nr: 1335326	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-45 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
	

ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team"), located at the Regional Office (RO) in Cleveland, Ohio. Due to the Veteran's place of residence, the Houston, Texas RO performed subsequent development. 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at a VA facility in San Antonio, Texas (Travel Board hearing). A copy of the hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran experienced exposure to loud noises without the benefit of hearing protection during service in Vietnam, as indicated by his credible testimony at the September 2012 Travel Board hearing. In a November 2007 VA audiology examination report, a VA examiner diagnosed the Veteran as having sensorineural hearing loss of the right ear and normal hearing of the left. Having done so, the VA examiner opined that the Veteran's right ear hearing loss was less likely than not related to service because it was less likely than not that the hearing loss was "related to noise exposure." The VA examiner did not make any reference to the evidence of record to support this opinion, to include the Veteran's statements involving in-service noise exposure. Therefore, another VA audiology examination should be provided to determine the nature and etiology of the Veteran's claimed hearing loss disorder. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records. At a minimum, procure any VA treatment records dated since July 2009, the date of the last treatment record on file.

2. After obtaining all outstanding records, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed hearing loss disorder. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should be aware that VA has conceded that the Veteran was exposed to loud noises without the benefit of hearing protection during service. 

After a thorough examination, if a hearing loss disability meeting VA regulations is diagnosed, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability had it clinical onset during active service or is related to any disease, event, or injury (i.e., acoustic trauma) during service.

The examiner should consider the Veteran's entire medical history concerning hearing loss symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


